                Case 2:21-cv-00261-MAT Document 21 Filed 09/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                     SEATTLE DIVISION

 9   JESSICA DEBOER,                                     Civil No. 2:21-CV-00261-MAT

10            Plaintiff,

11            vs.                                         ORDER

12   COMMISSIONER OF SOCIAL SECURITY,

13            Defendant.

14            Upon consideration of the parties’ stipulated motion to remand, the Court orders that this

15   case is remanded to the Commissioner of Social Security for further administrative proceedings

16   under sentence four of 42 U.S.C. § 405(g). Upon remand, the Appeals Council will direct that a

17   different Administrative Law Judge be assigned the case and obtain psychological or psychiatric

18   expert evidence; further consider the severity of the claimant’s impairments; reconsider the

19   claimant’s residual functional capacity; if warranted, obtain vocational expert evidence; offer the

20   claimant an opportunity for a new hearing; and issue a new decision.

21            DATED this 9th day of September, 2021.

22

23                                                         A
                                                           MARY ALICE THEILER
24                                                         United States Magistrate Judge

     Page 1         ORDER - [2:21-CV-00261-MAT]
              Case 2:21-cv-00261-MAT Document 21 Filed 09/09/21 Page 2 of 2



 1

 2

 3
     Presented by:
 4
     s/ Joseph J. Langkamer
 5   JOSEPH J. LANGKAMER
     Special Assistant United States Attorney
 6   Office of the General Counsel
     Social Security Administration
 7   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 8   Telephone: (206) 615-2212
     Fax: (206) 615-2531
 9   joseph.langkamer@ssa.gov

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [2:21-CV-00261-MAT]
